 PLUMBERS & FITTERS LOCAL 761,ETC.133As indicated above, the alleged unlawful statements of Walker to the employees,even if they were actually made, despite a finding here to the contrary, do not warranta remedial order in view of their isolated character and because they would notreasonably be calculated to have a significant effect on the employees' organizationalrights.Middletown Manufacturing Company, Inc.,141 NLRB 234.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Nevada Tank and Casing is a Nevada corporation engaged in commerce andin a business affecting commerce within the meaning of the Act.2. International Brotherhood of Boilermakers, Iron Ship Builders, Blacksmiths &Forgers, Local #10, AFL-CIO, is a labor organization within the meaning of theAct.3.Respondent Nevada Tank and Casing has not engaged in unfair labor practicesas alleged inthe complaint.RECOMMENDATIONUpon the basis of the above findings of fact and conclusions of law, I recommendthat the complaint be dismissed in its entiretyPlumbers & Fitters Local 761 of the United Association ofJourneymen and Apprentices of the Plumbing and Pipe Fit-ting Industry of the United States and Canada, AFL-CIOandMatt J. Zaich Construction Co.Plumbers & Fitters Local 761 of the United Association ofJourneymen and Apprentices of the Plumbing and Pipe Fit-ting Industry of the United States and Canada, AFL-CIOandZarubica CompanyInternational Union of Operating Engineers,Local Union No. 12,AFL-CIOandMatt J.Zaich Construction Co. and ZarubicaCompany.Cases Nos. f21-CD-134-1, 21-CD-134-P2, and 21-CD-135.August 21, 1963DECISION, DETERMINATION OF DISPUTES, AND ORDERQUASHING NOTICE OF HEARINGThis is a proceeding under Section 10(k) of the National LaborRelationsAct following the filing of charges under Section8(b) (4) (D) of the Act. A hearing was held before Hearing OfficerBen Grodsky on January 8, 9, 11, 15, 17, and 21, 1963. All partiesappeared at the hearing I and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to adduce evidencebearing on the issues.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and are hereby affirmed.1Associated General Contractors of America, Southern California Chapter (hereinafterreferred to as the AGC), and the Southern California District Council of Laborers and itsAffiliatedLocal Unions (hereinafter referred to as the Laborers), intervenedInter-nationalBrotherhood of Boilermakers, Iron Ship Builders, Blacksmiths, Forgers andHelpers, Local No 92 (herein the Boilermakers), after having intervened, later withdrewon the ground that it would be bound by any subsequent Joint Board determination144 NLRB No. 12. 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDBriefs filed by the Employers, the Laborers, and the Associated Gen-eral Contractors have been duly considered.Upon the entire record in this case, the Board' makes the followingfindings : 31.Matt J. Zaich Construction Co. (hereinafter referred to as ZaichConstruction) and Zarubica Company (hereinafter referred to asZarubica) are each separately engaged as general engineering con-tractors, specializing in underground work in heavy construction, in-cluding pipe, tunnels, and bridges.During the calendar year 1962,each of the Employers received goods and materials valued in excessof $50,000 directly from outside the State of California or from sup-pliers in California who themselves received such materials directlyfrom outside the State of California.As stipulated by the parties, wefind that the Employers are engaged in commerce and in an industryaffecting commerce, within the meaning of the Act.2.The parties further stipulated, and we find, that Plumbers RFitters Local 761 of the United Association of Journeymen and Ap-prentices of the Plumbing and Pipe Fitting Industry of the UnitedStates and Canada, AFL-CIO (hereinafter referred to as the Plum-bers), International Union of Operating Engineers, Local Union No.12, AFL-CIO (hereinafter referred to as the Operating Engineers),and Southern California District Council of Laborers and its Affili-ated Local Unions are labor organizations within the meaning of Sec-tion 2(5) of the Act.We also find that the International Brother-hood of Boilermakers, Iron Ship Builders, Blacksmiths, Forgers andHelpers, Local No. 92 is a labor organization within the meaningof the Act.3.The dispute :Work at IssueSince on or about July 27, 1962, Zaich Construction and Zarubicahave been engaged in the construction and installation of a waterlineconduit from the Glendale area to Oxnard and Simi Valley, Cali-fornia, for the Calleguas Municipal Water District. Zaich Construc-tion has a contract for the construction of unit 2 of the project and2Pursuant to the provisions of Section 3(b) of the National Labor Relations Act, theBoard has delegated its powers in connection with these cases to a three-member panel[Chairman McCulloch and Members Leedom and Fanning].3On May 3, 1963, several months after the close of the hearing, the Respondent Unionsfiled a motion to quash the notice of hearing,on the groundthat theyhad offered toenter into a settlement agreement with the Regional Director disposing of the allegedviolations; had notified the Employers that they withdrew any claim to the work tasks inquestion ; and were willing to enter into a settlement agreement satisfactory to the BoardThereafter, the Employers, the Laborers, and the AGC each filed an opposition to themotion to quashHaving duly considered the matter, and particularly in view of the provisions of Sec-tion 10(k) directing the Board to hear and determine the dispute unless resolved by allthe parties, the Board is of the opinion that in the circumstances of this case it wouldnot effectuate the policies of the Act to grant the Respondents' motion, and it is accord-ingly denied. PLUMBERS & FITTERS LOCAL 761, ETC.135Zarubica for the construction of unit 3.The work at issue involvesthe pipelaying operation of the Employers under these contracts.The pipe to be laid is steel core concrete pipe 48 inches in diameterand comes in 40-foot lengths.As presently performed by both Em-ployers, a laborer first slings a cable around the center of the pipewhich is on the bank near the excavation.A soap mixture is then puton the narrow end of the pipe, called the spigot, and a rubber gasketis placed on it.The pipe is then hoisted by power equipment, mannedby an operating engineer, who receives signals from an oiler, alsoan operating engineer (both members of the Operating Engineers),who is in turn assisted by a laborer (the sling man) in making sure thatthe pipe goes into the excavation without swinging wildly.One of thelaborers in the ditch waiting for the pipe has already dug a hole wherethe cable will ultimately rest so that it can be removed when thepipe has been put in place. The pipe is then lowered into the excava-tion.One laborer stands inside the established pipe to receive thespigot of the new pipe.Another, who is in charge of the operationand is called the pipelayer, receives the new pipe at its wider or "bell"end.When the pipe has been lowered and is properly aligned, thepipelayer pushes the new pipe into the established pipe, thus makingthe initial joint.The laborer inside the established pipe, designatedthe pipelayer's helper, places some metal blocks called "spacers" be-tween the bell of the old pipe and the spigot of the new pipe so that thepipe will fit properly.When the joint has been completed, it is neces-sary to grout or cement the pipe both inside and out. On the outside,a laborer places a steel banded cloth ring, called a "diaper," aroundthe joint.A laborer on top of the excavation prepares a thin grout, orcement and sand mixture, which is then poured into the diaper, makinga cement joint on the outside of the pipe. This joint is then coveredwith sand and the excavation is back-filled.The inside grouting willbe done later by a laborer known as a "pointer," who is at work perhapsa thousand feet back in the pipe. The pointer, in two separate opera-tions, grouts the inside joint where the spacers are, so that the pipehas a smooth concrete finish from beginning to end.In addition, approximately 4 percent of the pipe joints on Zarubica'sjob and approximately 20 percent of the pipe joints of Zaich Con-struction's job must be completed by welding. In both instances,the welding is done on the inside of the pipe and precedes the insidegrouting operation.At the time of the picketing discussed below, both Zaich Con-struction and Zarubica employed laborers to do all the work, exceptfor the crane work, which was done by operating engineers, and thewelding, which was done by boilermakers.A question exists as to what portion of the work is actually soughtby the Plumbers. In this regard, the Plumbers' demands varied at 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDtimes from the work awarded it by the National Joint Board for theSettlement of Jurisdictional Disputes.However, a composite of thetestimony indicates, in our view, that the Plumbers seeks all the workassigned it by the National Joint Board,4 which work is presentlybeing done by laborers; and seeks in addition the welding of jointspresently being done by boilermakers.Evidence of Conduct Violative of Section 8 (b) (4) (D)As stated above, the Employers had commenced on or about July 27,1962, to install separate units of a waterline conduit for the CalleguasMunicipal Water District. Pursuant to a contract between the Under-ground Engineering Contractors Association (hereinafter referred toas the UECA), of which the Employers were members, and the La-borers, Zaich Construction and Zarubica had assigned the work indispute herein (other than the welding) to laborers.Early in August 1962, the Plumbers unsuccessfully sought to haveZaich Construction sign a contract with it.Thereafter, on or aboutAugust 21, the Plumbers picketed at the jobsite of both Zaich Con-struction and Zarubica, carrying signs which read that the Employerswere not paying Plumbers' wages.At that time, the Employers re-fused to sign a contract with the Plumbers. No work stoppages ensuedfrom the picketing.On August 27, the Plumbers submitted the jurisdictional disputeover this work (other than the welding) to the National Joint Boardfor the Settlement of Jurisdictional Disputes in the Building and Con-struction Industry.The Joint Board thereupon notified the parties(other than the Boilermakers) that it would hold a hearing on the dis-pute.On August 30, the UECA notified the Joint Board, on behalf ofZaich Construction and Zarubica, that they were not bound by anydetermination of that Board, and that the National Labor RelationsBoard was the proper forum for the resolution of the dispute betweenthe parties.The Laborers also refused to make any submission to theJoint Board as requested.Despite this alleged lack of jurisdictionover the Employers, the Joint Board determined on September 28that the work in dispute should be assigned to the Plumbers, and noti-fied all interested parties of its decision.On November 29, the Plumbers again picketed at the jobsite of ZaichConstruction and Zarubica, its placards at each site now reading, "Notconforming with Decision of N.J.B."As a result, the operatingengineers employed by the two Employers, as instructed by OperatingEngineers, refused to cross the picket lines, and the jobs were shutdown.4 This encompassed the "installation, including rigging,handling,lowering into ditch,aligning,leveling, and making of joints, of 48-Inch steel core concrete pipe." PLUMBERS& FITTERS LOCAL 761, ETC.137Contention of the PartiesThe Plumbers contends that the notice of hearing should be quashed.It argues that, as to all of the work in dispute except the welding, itwas rightfully seeking to have the Employers assign to its memberswork previously awarded it by the National Joint Board. In addi-tion, the Plumbers rests its claim to this work on an agreement betweenthe International Plumbers and the International Laborers settingforth the jurisdiction of the two unions, entered into on January 23,1941.As to the welding, the Plumbers contends that it is entitled tothis work by virtue of an agreement between the International Boiler-makers and the International Plumbers, dated August 1941.Finally,the Plumbers insists that the waterline being installed is a distribu-tion line as opposed to a transmission line, and that plumbers arecustomarily employed to do the work tasks in question on distributionlines.The Employers contend that they have not agreed upon the JointBoard as a method for the voluntary adjustment of the disputes, andare in no way bound by the decisions of the Joint Board. They furthercontend that they have assigned the work to laborers on the basis of acontract with the Laborers, the skills and work involved, their ownand industry practice, and the efficient operation of the work.TheEmployers base the assignment of welding to boilermakers on industrypractice.The Laborers contends that no jurisdictional dispute within themeaning of Section 10 (k) exists because one of the two contendinggroups of employees-the plumbers represented by the PlumbersUnion-are not in fact employees of either Employer, and that con-sequently there does not exist a dispute between two or more employeegroups claiming the right to perform the work, within the meaningof theCBScase.'Alternatively, the Laborers argues that it is en-titled to the work on the basis of the same factors relied upon by theEmployers.Applicability of the StatuteBefore the Board proceeds with a determination of dispute pursuantto Section 10 (k) of the Act, it must be satisfied that there is reasonablecause to believe that Section 8(b) (4) (D) has been violated.The record furnishes reasonable cause for believing that the Plumb-ers picketed the jobsites in part for the purpose of forcing Zaich Con-struction and, Zarubica to assign the work in dispute to employeesrepresented by the Plumbers instead of to employees represented bythe Laborers and Boilermakers.The Plumbers thereby succeeded in6N.L R B. v. Radioand Television BroadcastEngineers Union, Local 1212, IBEW(Columbia BroadcastingSystem),364 U S 573 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDproducing a work stoppage by the employee members of the OperatingEngineers.The Plumbers contends, however, that its picketing followed anaward to it of the work in disputes by the Joint Board pursuant toan agreed-upon method for settlement of jurisdictional disputes bythe parties.It supports this contention by stating that both ZaichConstruction and, Zarubica were members of the AGC at the time thedispute arose, and that the AGC contract with the Laborers providesfor the submission of jurisdictional disputes to the National JointBoard?In essence, the Plumbers asserts that Zaich Construction and ZaichCompany, another corporation owned by Matt J. Zaich and admittedlya member of the AGC at the time of the dispute, are a single entity,and that Zaich Construction was thus bound to the Joint Board. Theevidence discloses that Matt J. Zaich operates both corporations underseparate contractor's licenses.Both corporations have the same presi-dent and vice president but a different secretary, and Zaich is the solestockholder in each.Generally, the Zaich Company does storm drainwork, also known as large box conduit or channel work, whereas ZaichConstruction does pipeline work which for the most part involvessewer construction.The crew works interchangeably on jobs forthe two corporations and is under the same general supervision oneither job.However, it is clear that the two corporations maintainseparate books, bank accounts, and payrolls, make their own unem-ployment compensation and other deductions, and carry their ownliability insurance and workmen's compensation.Although ZaichConstruction rents whatever equipment it needs from Zaich Company,the pro-rata cost is paid by Zaich Construction.Zaich Company became a corporation in the early 1950's whereasZaich Construction did not come into existence until 1958.Matt Zaichtestified that his reasons for forming Zaich Construction included :his desire to create another corporation in which he hoped, as a rewardfor loyalty, to make the vice president of Zaich Company an activestockholder; his judgment that Zaich Construction would be in a goodcompetitive position by being able to rent equipment from ZaichCompany; and the advice of his tax adviser. Zaich also testified thatalthough Zaich Company was a member of AGC at the time he startedZaich Construction, he made the latter a member in the UECA inorder to be associated with some of his colleagues in the heavy con-struction industry.6This phase of the argument is directed toward all the work in dispute except thewelding.7It is undisputed that the essential difference between the UECA and the AGC con-tracts with the Laborers is that the former does not, whereas the latter does, provide forthe settlement of jurisdictional disputes by the Joint Board PLUMBERS & FITTERS LOCAL 761, ETC.139At the hearing, the labor relations director of the AGC stated thatZaich Construction was not a member of that organization, that com-panies related to member companies are not themselves members bythat fact alone, and that each business entity has to make separateapplication to AGC in order to be a member ands be bound by thatAssociation's contracts with labor organizations.From all the above, we find that the AGC contract is not binding onZaich Construction.Accordingly, we further find that Zaich Con-struction was not bound by the jurisdictional dispute processes ofthe Joint Board.Zarubica Company sent a letter of resignation to the AGC onApril 25, 1962, and was informed by letter dated May 16 that itsresignation had been accepted.Respondents contend, however, thatnegotiations between the AGC and the Laborers for a new contractto replace the one which had expired on May 1, 1962, culminatedin an agreement between the parties on May 15, and that Zarubica'sresignation 1 day later was thus untimely. In support of this con-tention,Respondents read into the record a portion of article II,section C of the AGC-Laborers contract which states that signatorymembers of the contract shall remain liable for the terms of the con-tract irrespective of whether they resign from AGC prior to theexpiration date of the contract.However, a proviso to article IIstates that the provisions of the contract conferring jurisdiction onthe Joint Board for the settlement of jurisdictional disputesshall notbe binding upon a member subsequent to his resignation.It is clear, therefore, that at the time of the picketing Zarubica wasnot bound to the Joint Board.Apart from this absence of contract,moreover, the record is clear that neither Zaich Construction norZarubica had stipulated with either Respondent Union involvedherein or with the Joint Board that it would be bound by the JointBoard plan.As for the Plumbers further contention that it is entitled to allthe work in dispute under certain jurisdictional guidelines containedin agreements with the International Laborers and the InternationalBoilermakers, the record discloses that neither Employer was a partyto,nor has ever expressed an intention to be bound by, eitheragreement.8InLocal Union 825, International Union of Operating Engineers,AFL-CIO (Schwerman Co. of Pa., Inc.),139 NLRB 1426, the Boardheld that an interunion agreement containing a method for the volun-tary adjustment of a jurisdictional dispute did not preclude the Boardfrom considering the dispute where the employer was not a party8Althoughthe Plumbers has not statedso specifically, it follows that it feels the Boardis thus precludedfrom makinga determination of the disputes 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDthereto and had not adopted the agreement.Accordingly, we findthis contention to be without merit.As to the Laborers contention that a true jurisdictional disputedoes not exist because the employees represented by the Plumbersare not now employees of these Employers, the Board has held thatSections 8(b) (4) (D) and 10(k) are not limited in their applicationto work disputes between two groups of employees both currentlyworking for the same employer.'Accordingly, we find the Laborerscontention without merit.We now turn to the dispute involving the welding. The award ofthe Joint Board to the Plumbers did not include welding.However,the Plumbers clearly claims that work for its members, as does theBoilermakers, whose members are currently performing the work.The record discloses that Zarubica has a contract with the Boiler-makers Union, dated October 1, 1962, which provides as follows :The Union and the Contractor agree that in the event anyjurisdictional dispute shall arise, such dispute shall be settledin accordance with the practice of the Building and Construc-tion Trades Department of the American Federation of Labor,without permitting the same to interfere in any way with theprogress or prosecution of the work.Both parties agree to begoverned by whatever decision may be rendered.Thus, it is seen that Zarubica and Boilermakers are bound to theJoint Board as to any jurisdictional dispute involving them.Further-more, the Plumbers, by virtue of membership in the Building andConstruction Trades Department of the AFL-CIO, is also boundto the Joint Board.10There is no question, therefore, that the fore-going establishes an agreed-upon method for voluntary adjustmentof the dispute as to Zarubica's welding.As the import of Section 10 (k) of the Act is "to encourage theparties involved in jurisdictional disputes to settle their differencesamicably within the stabilizing compass of the collective-bargainingprocess and its resultant contracts," 11 and as the parties are agreed todo so, we find that we have no jurisdiction to pass upon the meritsof Zarubica's welding dispute.Rather, as the Board has held, itwill quash the notice of hearing in a proceeding once it appears thatall parties have agreed upon a voluntary method of adjusting theO International Union of Operating Engineers,Local 66, AFL-CIO (FrankP. BadolatoitSon),135 NLRB 1392;International Alliance of Theatrical Stage Employees andMoving PictureMachine Operators of the UnitedStatesand Canada, Treasurers andTicket Sellers Local No. 862, AFL-CIO (Allied MaintenanceCompanyof Pennsylvania,Inc),137 NLRB 738."International Union of Operating Engineers,Local66,AFL.-CIO (FrankP Badolatoit Son),supra,at 1395U Ironworkers Local No. 768,International Association of Bridge,Structural and Orna-mental Ironworkers,AFL-CIO(Armco Drainage and Metal ProductsCc , Inc ),137NLRB 1758, and footnote1 therein. PLUMBERS&FITTERS LOCAL 761, ETC.141the dispute, whether or not the chosen method had theretoforebeen utilized to decide the issue.12We shall therefore quash thenotice of hearing with respect to the welding work of Zarubica soughtby the Plumbers.The record further discloses,however, that Zaich Construction doesnot have a contract with the Boilermakers Union and is in no waywhatsoever bound to the Joint Board.Accordingly, any determina-tion to be made by the Joint Board with respect to the welding on theZaich Construction project would have no binding effect upon thatemployer.On the basis of the entire record, we find that there is reasonablecause to believe that a violation of Section 8(b) (4) (D) has occurred,and that the disputes other than the one involving Zarubica's weldingare properly before the Board for determination under Section 10 (k)of the Act.The Merits of the DisputeThe parties stipulated that there are no outstanding Board certifica-tions as to either of the Employers for any of the work in dispute.We shall first discuss the merits of the dispute between the Plumbersand Laborers, which involves all the work in contention except thewelding.1.Contract provisionsZaich Construction and Zarubica are both members of the UECA,which has a contract with the Laborers, the latest contract being datedMay 1, 1962.Neither Employer nor UECA has a contract with thePlumbers.Article I of the UECA-Laborers contract is entitled"Work Cov-ered" and lists 26 specific work tasks over which it states the Laborershas jurisdiction.The work in dispute herein does not appear to becovered.ArticleXI of the contract is entitled "General Work Coverage"and speaks,in part, of :A. The construction of, in whole or in part,or the improvementor modification thereof, including any structures or operationswhich are incidental thereto, the assembly,operation, maintenanceand repair of all equipment,vehicles and other facilities used inconnection with the performance of the aforementioned workand services, and including without limitation the following typesor classes of work :1. . . . water supply,water development,reclamation,irriga-tion, drainage and flood control projects, water mains, pipe lines,sanitation and sewer projects, dams,aqueducts,canals, reservoirs,"Id.,pp. 135,136 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDintakes, channels,levees, dikes,revetments,quarrying of break-water or riprap stone; ... .Although apparently broad in its coverage, we do not believe thatarticleXI alone can be relied on as necessarily dispositive of thespecific work tasks involved in this proceeding.2.Work skillsThe Employers contend that the work involved is very skilled andrequires experienced employees.Specifically, they state that the in-side pointer must plaster the overhead are in such a manner that thegrout will adhere to that surface,that the pipelayer must know thenature of the soil and be able to determine whether it is safe to workin the excavation or whether a collapse is imminent, and that the align-ing of the pipe must be made to rigid specifications. In their opinion,the men who are now working for them in the ditch have developed,through their long experience, a sixth sense by which they can deter-mine how safe the ditch is and how much time they will have in whichto work safely after they have removed the lateral supports in the ditchso as to lower the pipe.At the hearing,there was testimony on behalf of several heavyconstruction contractors to the effect that their laborer employees havebeen with them for approximately 5 to 15 years and have been be-come increasingly skilled in their duties.Several contractors also testi-fied that plumbers had never done this type of work and that it wouldtake years before they could become skilled at it.The Plumbers states that the work is actually semiskilled and thatit has done it as part of the plumber's trade.At the meeting betweenthe Plumbers and the Employers on December 3, 1962, however, thePlumbers displayed a lack of knowledge as to what the work entailedand stated its willingness to have a laborer do the work if he werecleared into the Plumbers Union.3.Company and industry practiceThe evidence in the record leaves little doubt that plumbers arecustomarily employed to do analogous work tasks ondistributionlines.Because the Plumbers contends that the line now under construction isa distribution line, whereas the Laborers argues that it is a trans-mission line, it is necessary to differentiate between the two types oflines.An analysis of the testimony taken at the hearing in this regarddiscloses that a transmission line is usually made of reinforced concretepipe, is laid 10 to 30 feet in depth, is constructed of pipe of a greaterdiameter than 24 inches,and requires considerable shoring of the ditchbefore the pipe can be laid. On the other hand, a utility or distribution PLUMBERS & FITTERS LOCAL 761, ETC.143line is generally made of a different kind of pipe, transite pipe, is lessthan 24 inches in diameter, is usually laid in depths of 4 to 5 feet,requires no shoring of the ditch, and can have many of its joints madeon the bank instead of in the ditch. In addition, a transmission line isfor transportation of water from one area to another and does not haveany local distribution system, whereas a distribution line distributeswater in a particular locality to consumer outlets.It is uncontradicted that the units of line which Zaich Construc-tion and Zarubica were installing for the Calleguas Municipal WaterDistrict are reinforced concrete pipe, 48 inches in diameter, have nodistribution laterals on them, and are being laid in the manner and tothe depth of transmission lines in general. Accordingly, we find thatthese units are transmission lines.At the hearing, five persons engaged in heavy construction work,including Zaich, Zarubica, and Weeshoff, who are putting in sectionsof the Calleguas Municipal Water District line, and the president andexecutive secretary of the UECA, testified that it is customary prac-tice for these employers, and traditional throughout the industry, forthe work in dispute to be assigned to members of the Laborers on trans-mission line projects.Zarubica stated that as far back as the 1920'sonly laborers had done this work; Zaich said that he always used la-borers for this work; another employer testified that he had used la-borers to do this work for many years, and had been, prior to that,a laborer himself doing similar work.In addition, there was a great deal of testimony at the hearingwith respect to similar work that had been done in the past by theseand other employers. On 12 other transmission lines, only laborers hadbeen utilized to perform all the tasks which are presently in dispute.The Plumbers attempted to show that they had done similar work oneight or nine transmission lines in the past, including work done fortheHood Company on unit 1 of the Calleguas Municipal WaterDistrict line.However, it appears that on that particular job, in addi-tion to a plumber who did the welding, only one other plumber and apipefitter, cleared into the Plumbers, were employed; and the re-mainder of the crew were laborers.On another job, the plumbers em-ployed were actually laborers who were forced to become members ofthe Plumbers for that job, but proceeded to their next job as laborers.On three other jobs, the lines which were constructed appeared tobe distribution lines, as one serviced a pumping station, another was alateral off a main line, and the third was for municipal fire use and hadnumerous outlets to fire hydrants.Another alleged transmission linelikewise had all the indicia of a distribution line, the pipe being lessthan 30 inches in diameter, the ditches being only 4 or 5 feet deep, littleshoring being done in the ditches, and the joints being made on the 144DECISIONSOF NATIONALLABOR RELATIONS BOARDbank. Finally, there was a lack of evidence to bear out the claim thatthe otherlines were in fact transmission lines.4.Efficiency and safety of operationsZaich Construction and Zarubica state that the efficiency of theirlaborer employees is a consequence of the fact that many of theseemployees have been employed by them for a period of approximately5 to 1-5 years.Related to their efficiency is their versatility, the abilitynot only to perform their prime tasks, but to continually assist onother aspects of the work such as shoring and grading the ditch, andthrowing sand and backfill over the newly laid pipe.Their pro-ficiency in this regard is reflected in the fact that several of the keyemployees spend their entire time doing other related jobs on dayswhen no pipelaying can be done.The Employers stress the inter-relationship of the different work tasks and the importance of themen in the ditch being able to work on different phases of theoperation.The Employers are also very concerned with the safety aspect ofthe work. It is clear that where the ditches are 20 to 30 feet in depth,the men operate under hazardous conditions, with cave-ins an ever-present possibility, and the addition of men in the ditch increasesthe chances of an accident. Since the Plumbers does not seek to dothe grading, shoring, backfilling, or other tasks related to the actualpipelaying, the Employers express concern about the presence oftoo many men in the ditch.13 For this reason, the Employers desireto use only experienced versatile laborers in this type of work. Infact,Matt Zaich testified that even if he were required to assignplumbers the work in dispute, he would still employ a laborer-foreman as a safety precaution because of that man's experience.5.Agreement between Plumbers and LaborersThe agreement of January 23, 1941, between the InternationalPlumbers and the International Laborers was intended to clarify thejurisdiction of the respective Unions over different jobs which werea part of "all work on subways, tunnels, highways, viaducts, streets,and roadways in connection with sewers andwater mains."[Em-phasis supplied.]Both Unions submitted into evidence jurisdictionaldispute decisions of the Building and Construction Trades Depart-ment of the AFL pursuant to this agreement.A compilation of allthese decisions shows that all water main work awarded to the13 Although the Plumbers stated at the hearing that it was willing to have plumbersperform these related tasks,and that it had communicated this position to the Employersat the meeting of December 3,the Employers did not recall any mention of this issue.In any event,there was no satisfactory showing that Plumbers was entitled to such relatedtasks PLUMBERS & FITTERS LOCAL 761, ETC.145Plumbers was limited to work done inside a building or where thewater main led to a building.14At the hearing, Mladin Zarubica, president of Zarubica, indicatedthat this 1941 agreement would not even apply to a waterline.Hestated that a water main is a pipe that has an outlet to every propertyalong its run, the word "main" indicating that it is the main supplyof water in a given street to the properties on that street; on theother hand, a waterline transports water from a principal watersource to a city, airfield, or other large installation, which is thenserviced by water mains.Robert Wilkin, executive secretary of theUECA, corroborated Zarubica's testimony in this regard.We turn now to the merits of the dispute between the Plumbersand the Boilermakers, which involves only the welding.(a)Assignment made by the EmployerZaich Construction, the only Employer over whose dispute theBoard has jurisdiction, does not have a contract with either unionfor the welding of transmission line joints.Originally, the Em-ployer subcontracted the welding to a member of the PlumbersUnion.Shortly thereafter, this individual went on vacation, butfound a replacement to do his work, a member of the BoilermakersUnion who was still doing the welding at the time of the hearing.(b) Industry practiceIn its brief, the Employer urges the Board to determine this disputein favor of the Boilermakers and contends that it is the practice inthe industry to assign welding work on transmission lines to boiler-makers.The record clearly shows that on 3 of the 4 other units ofthe Calleguas Municipal Water District line which have been awarded,and on 11 other transmission lines which were laid between 1945 and1960, members of the Boilermakers Union have been used (or in 1case will be used) to do the welding.The contractor who was thesecond lowest bidder on the units of the present line which wereawarded to Zaich Construction and Zarubica testified that he hadused boilermakers to weld joints for 16 years, and had planned touse them on the jobs he bid on unsuccessfully.6.Agreement between the Plumbers and BoilermakersThe International Plumbers and the Boilermakers Unions signedan agreement on August 1, 1941, the purpose of which was to resolve14 In fact, for the first 2 years of this agreement, the Laborers were being awarded allwork on water mains laid on streets and roadways. Thereafter, the Laborers were re-stricted to work onsewers. 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDjurisdictional disputes between the two unions.The pertinent provi-sions of this agreement are sections 14 and 16 which reads as follows :SEC. 14. Plate fabricated aqueducts or water lines to the pointwhere it enters city or town distributing system, whether rivetedor welded, is the work of the Boilermakers.SEC. 16. All other classes of manufactured pipe-regardless ofmaterial-used in the pipefitting industry, is the work of theUnited Associated.At the hearing, the business manager of the Plumbers stated thatby the terms of the 1941 agreement the Plumbers was entitled to thewelding.However, as we have already found above, the line is in facta transmission line, and, by the terms of section 14, would appearto be the work of the Boilermakers.Section 16, covering "other" situations, appears to be of little helpbecause of its inherent ambiguities.There is, for one thing, no defuii-tion in the agreement of the phrase "used in the pipefitting industry."In addition, there is uncertainty as to whether the phrase "all otherclasses of manufactured pipe" was meant only to cover the type ofpipe in existence at the time of the agreement. In this regard, thereis conflicting testimony at the hearing as to whether the pipe beinglaid for the Calleguas Municipal Water District line had been in usein 1941.ConclusionInInternational Association of Machinists Lodge No. 1743, AFL-CIO (J. A. Jones Construction Co.),135 NLRB 1402, the Board setforth the following criteria to be considered in the making of anaffirmative award under theCBSdecision: 15The Board will consider all relevant factors in determining whois entitled to the work in dispute, e:g., the skills and work in-volved, certifications by the Board, company and industry prac-tice, agreements between unions and between employers andunions, awards of arbitrators, joint boards and the AFL-CIO inthe same or related cases, the assignment made by the employer,and the efficient operation of the employer's business.Having taken all these factors into consideration, and upon therecord as a whole, we believe that laborers, rather than plumbers, areentitled to the work in dispute between these two groups. In reachingthis conclusion, we rely upon the work skills of the laborers, companyand industry practice, and the efficiency and safety of the operations.We reject the contention that the agreement between the InternationalPlumbers and the Laborers assigns the work in dispute to plumbers.Rather, that agreement and the awards rendered pursuant to it bear15N L R.B v Radio&Television Broadcast Engineers Union, Local 1212,IBETV, supra PLUMBERS & FITTERS LOCAL 761, ETC.147out the contention of the Laborers and the Employers that it is re-stricted to distribution lines alone.We further believe that boiler-makers,rather than plumbers,are entitled to do the welding on theZaich Construction job, and rely on the present practice in the industryin reaching this determination.We also reject the contention that anagreement between the International Plumbers and the BoilermakersUnions, setting out the jurisdiction of the respective unions,offersany support for the position of the Plumbers.One section of thatagreement appears to uphold the Boilermakers contention,and theother section is too ambiguous and obscure to be relied upon for sup-port of the Plumbers contention.Based on the foregoing,we shall determine the first dispute by de-ciding thatlaborers,rather than plumbers,are entitled to the work ofinstallation, including rigging, handling,lowering into ditch,aligning,leveling, and making of joints, of 48-inchsteel core concrete pipe. Inmaking this determination,we are assigningthe disputed work tolaborers who are representedby theLaborersUnion,but not to theLaborers Union or its members.We shall determine the second dispute by deciding that boiler-makers rather than plumbers are entitled to the work of welding trans-mission line joints. In making this determination,we are assigningthe work to welders who are representedby theBoilermakers,and notto the Boilermakers or its members.Our assignments are to be regarded,moreover,as limited to thefacts and circumstances of the Employers'construction operations,and as directed at the controversies which gave rise to these proceed-ings.Also,in view of the assignments we have made, we shall providein our determination that the Plumbers was not, and is not, entitledto use methods proscribed by Section 8(b) (4) (D)of the Act to forceor require Zaich Construction or Zarubica to assign work to its mem-bers rather than to employees representedby theLaborers.We shallfurther provide that the Plumbers was not, and is not, entitled to usemethods proscribed by Section 8(b) (4) (D) of the Actto force or re-quireZaich Construction to assign work to itsmembers rather thanto employees represented by the Boilermakers.The Scope of the DeterminationThe Laborers urges the Board to make the award applicable onlyto those jobs on which the disputes arose.On the other hand, the Re-spondent -and the AGC contend that the award should cover all thepipeline work for the Calleguas Municipal Water District.The Em-ployers take an intermediate position, and contend that the awardshould cover those jobs on which the disputesarose and,any subse-quent jobs by the same contractors on the same project.727-083-64-vo1. 144-11 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs we pointed out in theBadolatocase,16if there is evidence thatsimilar disputes may occur in the future, the Board need not as apolicy matter restrict itself to a single job determination.At thehearing in this case, it was shown that the entire project will requireapproximately 21/2 years to complete, and that Zarubica had alreadybeen awarded the contract on unit 5 of thesameproject.Accordingly,we hold that the determination should apply not only to the jobsupon which the disputes arose, but to all similar work done or to bedone by Zaich Construction and Zarubica on any other units on theCalleguas Municipal Water District, but not to other employers notparties herein.DETERMINATION OF DISPUTESUpon the basis of the foregoing findings and the entire record inthis case, the Board makes the following Determination of Disputespursuant to Section 10 (k) of the Act :1.Employees engaged as laborers, currently represented by theSouthern California District Council of Laborers and its affiliatedLabor Unions, are entitled to perform the installation, includingrigging, handling, lowering into ditch, aligning, leveling, and makingof joints, of 48-inch steel core concrete pipe for Matt J. Zaich Con-struction Co. and Zarubica Company on the Calleguas MunicipalWater District line.Accordingly, Plumbers & Fitters Local 761 ofthe United Association of Journeymen and Apprentices of the Plumb-ing and Pipe Fitting Industry of the United States and Canada,AFL-CIO, and International Union of Operating Engineers, LocalUnion No. 12, AFL-CIO, are not entitled to force or require Matt J.Zaich Construction Co. or Zarubica Company to assign the above-mentioned disputed work to plumbers represented by Local 761.2.Employees engaged as boilermakers, currently represented byInternationalBrotherhood of Boilermakers, Iron Ship Builders,Blacksmiths, Forgers and Helpers, Local No. 92, are entitled to per-form the welding of transmission line joints for Matt J. Zaich Con-struction Co. on the Calleguas Municipal Water District line.Ac-cordingly, Plumbers & Fitters Local 761 of the United Association ofJourneymen and Apprentices of the Plumbing and Pipe FittingIndustry of the United States and Canada, AFL-CIO, and Interna-tional Union of Operating Engineers, Local Union No. 12, AFL-CIO,are not entitled to force or require Matt J. Zaich Construction Co.to assign the above-mentioned disputed work to plumbers representedby Local 761.3.Within 10 days from this Decision and Determination of Dis-putes, Plumbers & Fitters Local 761 of the United Association ofieInternatwnai Union of Operating Engineers,Local66,AFL-CIO (Frank P. Badolato4 Son),supraat 1401. METROPOLITAN LIFE INSURANCECOMPANY149Journeymen and Apprentices of the Plumbing and Pipe Fitting In-dustry of the United States and Canada, AFL-CIO, and Interna-tional Union of Operating Engineers, Local Union No. 12, AFL-CIO,shall notify the Regional Director for the Twenty-first Region, inwriting, whether or not they will refrain from forcing or requiringeitherMatt J. Zaich Construction Co., or Zarubica Company as tolaborers only, by means proscribed by Section 8(b) (4) (D) to assignthework in dispute to plumbers rather than to laborers andboilermakers.[The Board quashed the notice of hearing with respect to the weld-ing of transmission line joints for the Zarubica Company.]Metropolitan Life Insurance CompanyandInsurance WorkersInternational Union,AFL-CIO,Petitioner.Case No. 13-RC-9051.August 21, 1963DECISION ON REVIEWOn March 14,1963, the Regional Director for the Thirteenth Regionissued a Decision and Direction of Election in the above-entitled pro-ceeding, finding appropriate a unit of all Metropolitan Insuranceconsultants, canvassing agents, and all regular and office accountagents of the Employer at its district and detached offices located inthe Greater Chicago, Illinois, area.Thereafter, in accordance withSection 102.67 of the Board's Rules and Regulations, as amended,both Petitioner and the Employer filed with the Board timely re-quests for review of such Decision and Direction of Election, averringthat substantial questions of fact and law were raised with respectto the Regional Director's unit determination.The Petitioner ques-tions the geographic scope of the unit as found by the RegionalDirector,while the Employer challenges the Regional Director'sdecision to include insurance consultants in the unit found appropri-ate.The Board, by telegraphic Order on April 4, 1963, granted bothrequests for review and stayed the election.Thereafter, the Employerand the Petitioner filed briefs.'The Board has considered the entire record in this case with respectto the Regional Director's determination under review, together withthe briefs of the parties, and hereby affirms the Regional Director tothe extent consistent with our decision herein.1 The Employer has requested oral argument.Because, in our opinion,the record andbriefs adequately set forth the issues and positions of the parties, this request is therebydenied.144 NLRB No. 15.